Citation Nr: 0512837	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to an increased disability rating for 
postoperative residuals of prostate cancer, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a shell 
fragment wound of the left thigh, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The appellant (veteran) had active military service from 
August 1968 to August 1970.  The veteran had service in 
Vietnam.  He is a recipient of the Combat Infantryman Badge, 
the Purple Heart, and the Bronze Star Medal.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

In June 2003, the RO received the veteran's claims of 
entitlement to service connection for postoperative residuals 
of prostate cancer, to include depression and anxiety, as 
well as for residuals of a shell fragment wound of the left 
thigh.  In an October 2003 rating decision, the RO granted 
service connection for PTSD, postoperative residuals of 
prostate cancer and residuals of a shell fragment wound of 
the left thigh.  The veteran disagreed with the ratings 
assigned by the RO, 30 percent, zero percent and zero percent 
respectively, and his appeal was perfected as to the prostate 
and left thigh issues with the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2004.  The 
March 2004 VA Form 9 did not, however, list PTSD.  The 
veteran's representative submitted a VA Form 646 in April 
2004, within the period for perfecting an appeal, and the 
PTSD issue was included in that document.  The Board accepts 
the VA Form 646 as a timely substantive appeal with respect 
to PTSD.  See 38 C.F.R. § 20.301 (2004) [a substantive appeal 
may be filed by a claimant personally, or by his or her 
representative].

In a December 2003 VA Form 21-4138, the veteran requested a 
review of his appealed claims by a Decision Review Officer.  
In the February 2004 statement of the case (SOC), a Decision 
Review Officer increased the rating assigned the veteran's 
PTSD to 70 percent, and increased the rating assigned his 
prostate residuals to 10 percent.  The veteran continued to 
express his disagreement with those ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)[when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  The noncompensable rating assigned the 
veteran's left thigh shell fragment wound residuals was 
confirmed and continued.

The veteran testified at a Travel Board hearing in June 2004, 
chaired by the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Issues not on appeal

In the October 2003 rating decision, the RO also granted 
service connection for impotence.  To the Board's knowledge, 
the veteran has not disagreed as to that issue.  Accordingly, 
it is not within the Board's jurisdiction and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In a December 2003 VA Form 21-4138, the veteran specifically 
requested compensation for loss of use of a creative organ.  
It does not appear that his claim has been adjudicated by the 
RO.  In a June 2003 VA Form 21-4138, the veteran referred to 
various side-effects of his impotence medication, to include 
headaches and cardiovascular symptoms.  He also complained of 
low back pains.  It is unclear whether he intended to raise 
these as separate issues.  They are accordingly referred back 
to the RO for any action deemed appropriate.  

FINDINGS OF FACT

1.  The veteran's PTSD is manifested by severe symptomatology 
including panic, anxiety, social withdrawal, unemployment due 
to stress, and a GAF score of 42, which more nearly 
approximates total occupational and social impairment than it 
does occupational and social impairment, with deficiencies in 
most areas.

2.  The veteran's postoperative prostate residuals are 
manifested by daytime voiding of less than one hour, and 
nighttime voiding of four times per night.  The veteran wears 
absorbent pads that must be changed from one to two times per 
day.

3.  The veteran's shell fragment wound residuals of the left 
thigh are manifested by objective findings of no current 
sequelae.  The scar measures 6mm, is flat, nonadherent, 
nontender, and involves no tissue loss.  Service records show 
no evidence of debridement or infection.  The wound was 
cleansed and dressed and the veteran was returned to duty 
within days of the injury.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a 40 percent disability rating for 
service-connected postoperative prostate residuals have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a 
(2004).

3.  The criteria for a higher disability rating for a 
service-connected shell fragment wound residuals of the left 
thigh have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5314 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected PTSD, shell fragment wound 
residuals of the left thigh, and postoperative prostate 
residuals.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 rating decision, and by the 
February 2004 SOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, an undated letter was sent to the veteran 
after his claim was received, which was specifically intended 
to address the requirements of the VCAA.  That letter 
explained in detail the elements that must be established in 
order to grant service connection for prostate cancer and 
shell fragment wound residuals; it enumerated the evidence 
already received; and it provided a description of the 
evidence still needed to establish those elements.  The 
letter specified that, to establish entitlement for service 
connected compensation benefits, the evidence must show three 
things: (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability, to include medical evidence, 
statements from the veteran or others showing persistent or 
recurring symptoms of a disability; (3) a relationship 
between the current disability and an injury, disease, or 
event in military service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
VCAA letter, the RO informed the veteran that the RO would 
get such things as "all records held by Federal agencies to 
include your service medical records or other military 
records, and medical records at VA hospitals.  We're making 
reasonable efforts to help you get private records or 
evidence necessary to support your claim.  We'll tell you if 
we are unable to get records that we requested.  We'll also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The VCAA notice letter told the 
veteran to "give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the VCAA notice letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), the Board finds that the 
information noted above substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation].  Moreover, the 
veteran has in fact submitted evidence not requested by VA; 
and neither the veteran nor his representative has alleged 
that the veteran has any additional evidence in his 
possession that has not been submitted.  Id.

The Board finds that the VCAA notice letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The fact that the veteran's claim was then adjudicated by the 
RO in October 2003, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

The Board finds that the fact that the copy of the letter 
contained in the veteran's claim file is undated does not 
lead to the conclusion that the letter was not sent.  There 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley, supra, 
[citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)].  Although the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the undated letter contained in the 
claim file was in fact sent to the veteran.

The Board notes that, although the VCAA notice letter listed 
the evidence necessary to substantiate a service connection 
claim, and did not specifically discuss increased rating 
claims, this does not render such notice defective.  VA's 
General Counsel has held that, if in response to notice of 
its decision on a claim, VA receives a notice of disagreement 
that raises a new issue [i.e., an increased rating], section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights with respect to the 
shell fragment wound and prostate cancer claims; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA 
does not apply where there is extensive factual development 
in case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Further, even though the VCAA notice letter did not include 
evidence needed to substantiate a claim for PTSD, as the 
veteran is being granted a disability rating of 100 percent, 
the complete benefit sought as to that issue, there is 
clearly no prejudice to the veteran.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The required assistance by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, although the veteran identified private 
treatment records from Drs. E.K. and R.V.D. on VA Forms 21-
4142 in June 2003, he personally submitted those records 
along with the forms.  The veteran also submitted a statement 
from a VA physician, Dr. J.Z., in December 2003.  The RO 
requested and obtained the veteran's service medical records; 
and the veteran was afforded a VA examination in July 2003.  
There is no indication that there exists any evidence with a 
bearing on this case that has not been obtained.

The veteran's representative specifically contended in the VA 
Form 646 that the July 2003 VA examination was inadequate.  
He pointed to the notation of the joints examiner that no 
claim folder was available, and asserted that the examiner 
did not take into account the traumatic nature of the shell-
fragment wound injury.  He also contended that the prostate 
examiner did not consider the veteran's voiding problems. 

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board notes initially that both the prostate and PTSD 
examiners noted that the claim file was reviewed.  With 
respect to the examination of shell fragment wound residuals, 
upon review of the examiner's findings, and taking into 
account the fact that this involves an increased rating 
claim, the Board finds that the absence of the veteran's 
service medical records in this case did not significantly 
impact the adequacy of the examination.  In Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) the Court held that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Contrary to the 
assertion of the veteran's representative, the examiner did 
specifically acknowledge the traumatic nature of the wound, 
and included a brief discussion of the veteran's account of 
the history of the wound, noting that it came from a mortar 
shell fragment, and that the veteran was treated and his 
wound dressed at an Evac hospital.  

The veteran's representative cited the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991) for the proposition that 
the duty to assist requires a review of the service medical 
records by a VA examiner.  However, in Green, the examiner 
specifically noted in his report that a review of the 
veteran's records might help clarify some diagnostic doubt.  
Such is not the case here.  Even though the July 2003 joints 
examiner noted that she did not have the records to review, 
and that the in-service injury [described to her by the 
veteran] could therefore not be confirmed, she did not 
suggest that her examination of the veteran was in any way 
hindered by their absence, or that her opinion was therefore 
qualified, speculative, or inconclusive.  Confirmation of the 
in-service injury is not at issue in an increased rating 
claim such as this, and such confirmation could not 
reasonably be expected to affect the examiner's findings with 
respect to the "present level of disability."  Francisco, 
supra.  

With respect to the reported hip and knee symptoms addressed 
by the July 2003 examiner, the Board finds that the absence 
of a review of the service medical records is not 
significant, as no such symptoms were reported in service.  
Accordingly, there is no reasonable possibility that such 
review would aid in substantiating his claim that those 
symptoms are current residuals of the shell fragment wound of 
the left thigh.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board finds that the July 2003 examination reports 
reflect a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  The Board is satisfied 
that the examiner adequately analyzed the available data in 
reaching her conclusion.  Further, the examiner made findings 
that were pertinent to the criteria under the diagnostic code 
used to evaluate the veteran.  The Board can find nothing to 
indicate that the examination was cursory or that the 
examiner did not give adequate attention to the veteran's 
complaints.  That the examiner's findings do not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  Accordingly, the Board rejects the request that 
another examination be scheduled.  See also Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information that could possibly 
support a claim].   

With respect to the contention of the veteran's 
representative that the genitourinary examination did not 
adequately consider the veteran's daytime and nighttime 
voiding frequency, as will be discussed in more detail below, 
the Board has found that the veteran is competent to report 
on such matters, and the Board has accepted the veteran's 
account as presented in his June 2004 hearing.  Accordingly, 
the Board concludes that under these circumstances, a remand 
of this matter for further development would not avail the 
veteran or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini, 1 Vet. App. at 546.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA Travel Board hearing, 
and he presented personal testimony at the Travel Board 
hearing in June 2004.  In short, the Board has considered the 
provisions of the VCAA in light of the record on appeal.  For 
the reasons expressed above the Board finds that the 
development of these claims has been consistent with the 
provisions of the law and the merits of the claims may 
properly be addressed.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2004).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  He has specifically 
requested the maximum 100 percent rating.

Pertinent law and regulations 

The general law and regulations governing increased rating 
claims have been set out above.

Specific schedular criteria

The Board will now list the rating criteria most appropriate 
to PTSD.  The Board will address its reasons and bases for 
the selection of these provisions in the Analysis section 
below.

Effective November 7, 1996, the pertinent provisions of 
Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). 

A GAF score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute). A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 (2004) 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Words such as "mild", "slight", "moderate" and "serious" are 
not defined in the VA Schedule for Rating Disabilities [or in 
the DSM-IV].  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2004).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Analysis

The Board will first address why it has selected the 
particular diagnostic code set out above as the most 
appropriate in light of the objective medical evidence and 
reported symptomatology.  The Board will then proceed to 
apply the selected diagnostic code to the veteran's service-
connected PTSD.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder has been rated by the RO 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is also deemed by the Board to be the 
most appropriate, primarily because it pertains specifically 
to the diagnosed disability in the veteran's case (PTSD).  As 
a purely practical matter, the Board notes that with the 
exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that Diagnostic Code 9411 is 
the most appropriate.

Schedular rating

The Board will now apply the selected diagnostic code to the 
evidence pertinent to this issue.  For reasons that will now 
be expressed, the Board finds that the veteran's overall 
level of symptomatology is consistent with that enumerated 
for a 100 percent rating.  

Although many of the specific criteria for a 100 percent 
rating are not shown in the medical evidence, the Board notes 
primarily the veteran's GAF scores, his lack of employment 
and findings attributing this to his PTSD, as well as the 
severe degree of other symptomatology, including panic 
attacks and anxiety, as suggesting that his PTSD is worse 
than is reflected by the current 70 percent rating.  It is 
the judgment of the Board that, even though the reported 
symptomatology does not squarely meet the specific schedular 
criteria for a 100 percent rating, the veteran's disability 
picture is in fact closer to that contemplated for a 100 
percent rating than it is to that contemplated for a 70 
percent rating.  See 38 C.F.R. § 4.7 (2004).  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating]. 

With respect to occupational impairment, the Board notes that 
at the time of the July 2003 VA examination, the veteran had 
been employed since December 1970 with CTA as a 
driver/supervisor.  However, as noted in the June 2004 
hearing, the veteran resigned from his job, effective January 
1, 2004.  The veteran stated that he left his job because he 
could not handle the stress anymore.  This appears to be 
supported by findings from the July 2003 examiner.  The 
veteran was found to have psychiatric symptoms that were 
frequent, severe and chronic without remission.  The veteran 
reported constant anxiety, agitation and irritability.  He 
reported daily and weekly panic attacks.  He was easily 
startled.  He also complained of severe depression with 
frequent crying spells.  During the examination, he broke 
down crying on three separate occasions.  A letter dated 
November 2003 from Dr. J.Z. at the VA Hines Hospital states 
that, based on the Clinician Administered PTSD Scale, the 
veteran was found to have severe intensity and frequency of 
symptoms over the prior month.  

Moreover, in the July 2003 examination, the veteran also 
complained of severe problems in concentration and short-term 
memory impairment.  He indicated that new learning was 
extremely difficult or impossible.  This is objectively 
supported.  During the interview there were times when he 
appeared to be unable to answer questions and seemed verbally 
slowed or stopped for brief moments with great difficulty in 
communication because of extreme anxiety.  Short-term memory 
was found to be impaired due to poor concentration.  The 
Board finds that such symptoms are of the type and degree 
contemplated by the criterion of gross impairment in thought 
processes or communication.  Based on the intensity and 
severity of the veteran's reaction to stress, and his 
impairment in thought processes and communication, and the 
finding that such symptoms persist without remission, the 
Board concludes that total occupational impairment is more 
closely approximated than is "difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting)" as specified for the 70 percent level.  The 
veteran has far more than a mere difficulty in adapting to a 
worklike setting.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2004) [higher of two evaluations].

In terms of social impairment, the veteran stated in his June 
2004 hearing that he had no friends and did not socialize, 
although he attended church.  At home, he often checked his 
doors and windows.  The July 2003 examiner noted obsessive 
behavior and rituals, such as checking doors and windows for 
being locked and seeing that things were organized in an 
orderly fashion around his house.  He indicated that this led 
him to want his wife to be perfect and do things perfectly.  
He felt detached from others and had severe difficulty in 
getting along with others.  He reported a lot of rage, much 
of which came out over small things, which he could not deal 
with.  He had a loss of sexual interest.  The quality of his 
peer relationships was poor, and his social adjustment was 
also poor.  

Based on such evidence, the veteran has surpassed the 
"inability to establish and maintain effective 
relationships" contemplated for a 70 percent rating and more 
nearly approaches an inability to establish and maintain any 
sort of relationship.  This point appears to have already 
been reached in terms of his relationships outside the 
family, although he still appears to retain some ability with 
respect to his family.  Nevertheless, the Board finds that 
the veteran's condition more nearly approximates total social 
impairment than the criteria for the 70 percent level.  

The veteran's GAF scores are also consistent with total 
industrial and social impairment.  The veteran's current GAF 
score is 42.  He has also registered a score of 50.  These 
scores reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Thus, even though all of the criteria for the assignment of a 
100 percent disability rating have not been met, the Board 
concludes that the type and degree of PTSD symptomatology, 
particularly in light of its unremitting nature, is more 
severe than the "deficiencies in most areas" contemplated for 
the 70 percent level, and more closely approximates "total 
occupational and social impairment" as contemplated for a 100 
percent disability rating.  On this basis, taking into 
account the veteran's testimony before the Board that was not 
available to the RO, the appeal for a total rating for PTSD 
is granted.  See 38 C.F.R. § 4.7 (2004).  See also 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert, 1 Vet. App. at 53.  

Fenderson considerations 

In this case, even though the veteran apparently maintained 
employment through 2003, the medical evidence of record 
supports the proposition that the veteran's service-connected 
PTSD has not changed appreciably during the relatively brief 
period on appeal, from June 2003 to present.  Indeed, the 
primary evidence comes from a July 2003 examination.  Based 
on the record, the Board finds that a 100 percent disability 
rating can properly be assigned for the entire period.  In 
summary, for the reasons and bases expressed, the Board has 
concluded that the evidence for and against a 100 percent 
rating is in approximate balance, and benefit of the doubt 
will be given to the veteran.  The benefit sought on appeal 
is accordingly granted.

2.  Entitlement to an increased disability rating for 
residuals of postoperative prostate cancer residuals, 
currently evaluated as 10 percent disabling.

The veteran's service-connected postoperative prostate cancer 
residuals are currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.115a, Diagnostic Code 7527 (2004).  He 
essentially contends that the symptomatology associated with 
his disability is more severe than is contemplated by the 
currently assigned rating.  The veteran has not requested any 
specific rating.  Therefore, it is presumed that he is 
seeking the maximum rating available.  See AB, 6 Vet. App. 35 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].

Pertinent law and regulations 

The general law and regulations governing increased rating 
claims are set out above.

Specific schedular criteria

The Board will now list the rating criteria it finds to be 
most appropriate with respect to this issue.  The Board will 
address its reasons and bases for the selection of these 
provisions in the Analysis section below.

Diagnostic Code 7527 directs a rating to either voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Those schedules provide as follows:

Voiding dysfunction: 

Rate particular condition as urine leakage, frequency, or 
obstructed voiding 
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence: 

60%  Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day;

40%  Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day;

20%  Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day.


Urinary frequency: 

40%  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night;

20%  Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night;

10%  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night.

See 38 C.F.R. § 4.115a (2004).

Analysis

The Board will now address why it has selected the provisions 
set out above as the most appropriate in light of the 
objective medical evidence and reported symptomatology.  The 
Board will then proceed to apply the selected provisions to 
the veteran's service-connected disability.


Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts, 5 Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

The veteran is service connected for prostate gland 
postoperative residuals.  Diagnostic Code 7527 applies 
specifically to prostate gland injuries, infections, 
hypertrophy and postoperative residuals.  The veteran has not 
suggested another diagnostic code and the Board has not 
identified a more appropriate diagnostic code.  

Diagnostic Code 7527 directs a rating to either voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  The veteran's principal complaints with respect 
to his prostate residuals, as stated in his June 2004 
hearing, are urinary frequency and the need for absorbent 
pads.  The July 2003 VA examination disclosed no urinary 
tract infections.  As set out above, the schedule for rating 
voiding dysfunction directs that particular conditions such 
as urine leakage, frequency, or obstructed voiding continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence should be rated 
accordingly.  However, a note under 38 C.F.R. §  4.115a 
provides that only the predominant area of dysfunction shall 
be considered for rating purposes.  Thus, the veteran cannot 
be assigned separate ratings for urinary frequency and 
urinary dysfunction.  Therefore, based on the veteran's 
complaints, the Board will evaluate his postoperative 
prostate residuals on the basis of urinary frequency and 
urinary dysfunction.  If one formulation is more favorable, 
the veteran is entitled to the more favorable rating.  

Schedular rating

The Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating.  

The July 2003 VA examination confirms both that the veteran 
has urinary incontinence and that he wears absorbent pads.  
The report does not provide information pertinent to the 
rating criteria, however, such as the frequency of urination 
or the frequency with which the absorbent pads must be 
changed.  Nevertheless, at his June 2004 hearing, the veteran 
provided personal testimony with respect to these matters.  
The veteran stated that he sometimes wore absorbent pads that 
must be changed once, and sometimes twice a day.  He stated 
that he must get up four times per night, and sometimes more.  
He needed to go to the bathroom 15 times a day and sometimes 
as often as every half-hour or fifteen minutes.  

The criteria for a 40 percent rating for urinary frequency 
contemplate daytime voiding of less than one hour or 
awakening to void five or more times per night.  For purposes 
of this analysis, the Board assumes a 16-hour day and 8-hour 
night.  Accordingly, while at the low end, the veteran's 
description of having to urinate 15 times a day would equate 
to less than once per hour; at the high end, his description 
of having to urinate sometimes every half-hour or fifteen 
minutes is well within the criteria for a 40 percent rating.  
Similarly, the description of nighttime voiding four times 
per night is less frequent than that required for a 40 
percent rating; however, the veteran sometimes must go more 
than four times, which would place him within the criteria 
for a 40 percent rating.  

Under the criteria for urinary dysfunction, a 20 percent 
rating is clearly warranted based on the wearing of absorbent 
materials that must be changed less than 2 times per day.  
However, the criteria for a 40 percent rating also appear to 
be met on some occasions, as the veteran testified that he 
sometimes has to change the pads twice a day.  

In situations such as this, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004) [higher of two evaluations].  In this 
case, it is unclear from the veteran's descriptions what a 
true average would be with respect to either urinary 
frequency or urinary dysfunction.  However, the Board 
considers the evidence for and against a 40 percent rating 
under either rating formula in approximate balance.  
Therefore, the benefit of the doubt goes to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert, 1 Vet. App. at 53.

As an aside, although the veteran is not competent to 
diagnose a urinary disorder or even to evaluate the severity 
of such a disorder, he is certainly competent to describe the 
number of times per day and per night that he urinates and 
changes his absorbent pads.  Accordingly, the Board accepts 
the veteran's statements and finds that the criteria for a 40 
percent disability rating are met under either the criteria 
for urinary frequency or voiding dysfunction.  

With respect to urinary frequency, a rating higher than 40 
percent is not available under that rating formula.  With 
respect to voiding dysfunction, although the criteria provide 
for a 60 percent rating, the veteran does not contend that he 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
He specifically stated in the June 2004 hearing that he 
changed his pads once and sometimes twice a day.  
Accordingly, the criteria for a 60 percent rating are not 
met, nor does the veteran so contend.  

Fenderson considerations 

In this case, the medical evidence supports the proposition 
that the veteran's service-connected postoperative prostate 
residuals have not changed appreciably since he filed his 
claim in June 2003.  As noted, the primary medical evidence 
comes from a July 2003 examination.  The veteran's prostate 
surgery occurred in 2002; and, based on his statements and 
testimony, his symptoms have persisted since his surgery.  
Based on the record, the Board finds that a 40 percent 
disability rating can properly be assigned for the entire 
period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence for and against a 40 
percent rating is in approximate balance, and the benefit of 
the doubt will be given to the veteran.  The benefit sought 
on appeal is accordingly granted.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left thigh, 
currently evaluated as noncompensably disabling.

The veteran is seeking an increased disability rating for his 
service-connected shell fragment wound residuals of the left 
thigh, which are currently evaluated as noncompensably 
disabling (0 percent) under 38 C.F.R. § 4.73, Diagnostic Code 
5314 (2004).  He essentially contends that the symptomatology 
associated with his disability is more severe than is 
contemplated by the currently assigned rating.  

The veteran has not requested any specific rating with 
respect to this issue.  Therefore, it is presumed that he is 
seeking the maximum rating available.  See AB, 6 Vet. App. 35 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].

Pertinent law and regulations 

The general law and regulations governing increased rating 
claims are set out above.

General considerations for rating musculoskeletal 
disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2004).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2004).

Specific schedular criteria

The Board will now list the rating criteria it finds to be 
most appropriate with respect to this issue.  The Board will 
address its reasons and bases for the selection of these 
provisions in the Analysis section below.

Diagnostic Code 5314 deals with Muscle Group XIV function and 
provides the following:

Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of fascia 
lata and iliotibial (Maissiat's) band, acting with XVII (1) 
in postural support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2). Anterior thigh group: (1) 
Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris
40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2004).

Analysis

The Board will now address why it has determined that the 
diagnostic code set out above is the most appropriate in 
light of the objective medical evidence and reported 
symptomatology.  The Board will then proceed to apply the 
selected diagnostic code to the veteran's service-connected 
disability.

Mittleider concerns

The Board is initially presented with a record on appeal, 
which demonstrates that, in addition to a shell fragment 
wound of the left thigh, the veteran has also been diagnosed 
with arthritis of the left hip, and he complains of left knee 
pain.  It is the veteran's contention that his left knee and 
hip symptoms ought to be considered as residuals of the shell 
fragment wound of the left thigh.  

VA may compensate the veteran only for service-connected 
disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence, which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of symptomatology and whether the evidence provides a 
sufficient medical basis for the Board to distinguish such 
symptoms.  

This question was specifically asked of the July 2003 VA 
joints examiner.  With respect to the left knee, he found no 
current disability, normal x-rays, and a normal examination.  
He stated his opinion that the left knee pain was not likely 
to be related to the shell fragment wound from military 
service.  His rationale was that there were no focal symptoms 
on examination of the shell fragment wound, or tissue loss.  
It was therefore unlikely that it could affect his knee 
function.  With respect to the left hip, the examiner 
diagnosed mild degenerative joint disease, which was found to 
be the likely source of the veteran's complaints of limping, 
and may also be causing his left knee symptoms.  The hip 
disorder, however, like the knee symptoms, was found to be 
unrelated to military service.  

With the exception of a scar, the July 2003 VA examiner found 
no sequelae of the shell fragment wound to the right thigh.  
In essence, he found it to be currently asymptomatic.  

The Board acknowledges the veteran's contention, as stated in 
his hearing testimony, that his left hip and knee symptoms 
are residuals of his shell fragment wound; however, he is not 
competent to relate specific symptoms to a particular 
diagnosis or etiology.  See Espiritu, 2 Vet. App. at 494-5.  
The competent medical evidence of record establishes quite 
conclusively that such symptoms may not be attributed to the 
veteran's service-connected shell fragment wound.  
Accordingly, the Board will not consider symptoms of the left 
knee or hip in its evaluation.


Assignment of diagnostic code 

As previously discussed  with respect to evaluation of the 
veteran's prostate cancer residuals, the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts, 5 Vet. App. at 538.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio, 2 Vet. App. at 629.

The veteran is currently rated on the basis of a muscle 
injury to the thigh, under Diagnostic Code 5314.  The Board 
has considered whether a rating on the basis of scarring 
would be more beneficial to the veteran, or indeed, whether a 
separate rating for scarring is warranted, see 38 C.F.R. § 
4.25 (2004); Esteban v. Brown, 6 Vet. App. 259, 261(1994); 
however, based on the findings of the July 2003 VA examiner, 
a compensable rating for scars would not be warranted.  The 
examiner found that the scar measured 6mm, that it was flat, 
nonadherent, nontender, and involved no tissue loss.  The 
Board acknowledges that the veteran stated in his June 2004 
hearing that his left thigh scar was tender.  However, the 
criteria for a compensable rating under Diagnostic Code 7804 
specifically require that such symptoms be demonstrated on 
medical examination and that is not the case here.  
Accordingly, compensable evaluations under Diagnostic Codes 
7800 - 7805 are not warranted.  

The Board can identify no basis on which to change the 
diagnostic code currently assigned the veteran's shell 
fragment wound residuals of the left thigh, and the veteran 
has not suggested another diagnostic code.  Accordingly, the 
Board will continue to rate the disability under Diagnostic 
Code 5314.  Pernorio, 2 Vet. App. at 629.

Schedular rating

For reasons that will now be discussed, the Board finds that 
the veteran's overall level of symptomatology is not 
consistent with that enumerated for a compensable rating.  

The July 2003 VA examiner evaluated the veteran's shell 
fragment wound of the left thigh and found that there were no 
current sequelae [residuals], and no evidence of a retained 
shell fragment on x-ray.  Strength was rated at 5 out of 5 
with no atrophy or tenderness noted in the left posterior 
thigh.  

The objective signs of moderate disability, which would allow 
for the next higher 10 percent rating, include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.

As reported, the July 2003 VA examiner found no tissue loss 
associated with the scar.  His strength was rated at 5 out of 
5 with no atrophy.  Such findings are not consistent with 
moderate impairment, but are consistent with slight 
impairment, i.e., minimal scar with no evidence of facial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  
The July 2003 examiner also noted that no underlying foreign 
body was palpable, and no retained fragments were shown on x-
ray.

The regulations also provide that evidence of moderate 
disability consists of consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability as 
shown above, particularly lowered threshold of fatigue after 
average use, which affects the particular functions 
controlled by the injured muscles.  However, as previously 
noted, the July 2003 examiner rated the veteran's strength at 
5 out of 5 with no atrophy; and, more importantly found no 
current residuals of the injury.  This is consistent with 
criteria for slight disability, which require none of the 
cardinal signs of muscle disability.

Finally, the regulations provide that muscle disability is 
considered to be moderate if it was caused by a through and 
through or deep penetrating wound of short track from a 
single bullet or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement or prolonged infection.  Service medical records 
show that the veteran was not hospitalized following his 
injury, but was treated at an aid station.  The wound was 
described as small.  There is no evidence that the wound was 
debrided.  A July 1969 treatment report shows only that it 
was cleansed and dressed.  Two days later, the wound was 
described as doing well.  Two days after that, it was 
described as healing well, and the veteran was returned to 
duty.  This is consistent with the criteria for a slight 
disability, which require that such disability results from a 
simple wound without debridement or infection, and shown by 
service medical records to be a superficial wound requiring 
brief treatment and return to duty and healing with good 
functional results.  

In sum, the medical evidence of record shows that the veteran 
received a small shell fragment wound that was treated at an 
aid station without debridement and which healed quickly, 
allowing the veteran to return to duty within days of his 
injury.  Current findings show no residuals other than a 6mm 
scar.  Based on such evidence, the Board finds that the 
criteria for a 10 percent rating have not been met, and 
neither the type and degree of symptoms that would justify a 
10 percent rating, nor their effects have been shown.  
Mauerhan, 16 Vet. App. 436.  The veteran's shell fragment 
wound most closely approximates the criteria for slight 
muscular disability, and a noncompensable rating is warranted 
on such cases.  

For the reasons stated, the Board also finds that the 
criteria for moderately severe and severe muscle disability 
are not met.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected shell 
fragment wound symptomatology.  The veteran is competent to 
report his symptoms, but like all evidence his self reports 
must be evaluated in the light of the entire record.  The 
Board finds that the objective evidence demonstrates that 
there are essentially no current symptoms associated with the 
shell fragment wound, the this outweighs the veteran's 
statements.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
shell fragment wound residuals have not changed appreciably 
since he left service.  None of the medical evidence of 
record supports a higher rating.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected shell fragment residuals of 
the left thigh.  The benefit sought on appeal is accordingly 
denied.

Extraschedular ratings

In the Statement of the Case dated February 2004, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service connected disabilities.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
See also VAOPGCPREC 6-96.  The Board notes that as a 100 
percent rating has been granted for the veteran's PTSD, the 
Board need not address extraschedular referral for that 
issue.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, nor has the Board.  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  Although the veteran's urinary 
frequency could certainly be expected to interfere with 
employment, such symptomatology is specifically considered in 
assigning the 40 percent rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  As discussed, the veteran's shell fragment wound 
residuals are essentially asymptomatic.  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected prostate 
or shell fragment wound residuals result in frequent periods 
of hospitalization as to render impracticable the application 
of the regular schedular standards.  There is no evidence of 
any recent hospitalization for either condition.  There is 
also no evidence of an extraordinary clinical picture, such 
as repeated surgery for either condition.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected 
postoperative prostate residuals and shell fragment wound 
residuals of the left thigh do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

An increased evaluation of 100 percent for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An increased evaluation of 40 percent for postoperative 
prostate residuals is granted, subject to controlling 
regulations applicable to the payment of monetary benefits





The criteria for a 10 percent or higher disability rating not 
having been met, the veteran's claim of entitlement to an 
increased evaluation for his shell fragment wound residuals 
of the left thigh is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


